—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered October 13, 1995, convicting him of burglary in the second degree and petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction for burglary in the second degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
As correctly conceded by the People, count one of the indictment, charging the defendant with burglary in the second degree, was rendered duplicitous when the People presented evidence regarding two separate burglaries in the same period *314(see, People v Davila, 198 AD2d 371; People v Stanley, 173 AD2d 658). Therefore, the conviction on that count must be reversed, and that count of the indictment must be dismissed (see, CPL 200.30 [1]; People v Keindl, 68 NY2d 410).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of two counts of petit larceny beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.